DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1, 4, and 12 are objected to because of the following informalities: Clam 1 recites “the rotatably collar” which includes a minor typographical error (“rotatably” should instead recite “rotatable”). Claim 4 recites “attached within collar” which includes a minor grammatical error (the claim should instead recite “attached within the collar”). Claim 12 recites “wherein the axle support having a width” which includes a minor grammatical error (the claim should instead recite “the axle support having a width”). Claim 12 also recites “rotation about shank” which includes a minor grammatical error (the claim should instead recite “rotation about the shank”). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 introduces “one or more wheels”, in addition to the wheel previously introduced in claim 1. Claim 11 later recites “the wheel”, which is unclear as to which wheel is being referenced (the wheel of claim 1, the one or more wheels of claim 11, or all of the wheels introduced in the claims).
The term "low-friction" in claims 13 and 14 is a relative term which renders the claim indefinite.  The term "low-friction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not readily clear what the required threshold is to be considered a low friction ball bearing relative to a standard ball bearing. Is any radial ball bearing considered to be low friction, or is a higher degree of friction reduction required? A recommended correction is to delete the term “low-friction” from the claims.
Claim 12 is rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (U.S. Patent No. 3,374,821).
Regarding claim 1, White discloses a roller assembly (65) for a supporting a sliding security grille (each of the panels 22-26, 28 and the corresponding interior framework of the panels defines a security grille given a broadest reasonable interpretation of the term) [FIG. 1] from an above-mounted track (60), 
Regarding claims 2-3, White discloses that the rotatable collar has a ball bearing (72) wherein the ball bearing is a thrust bearing to support axial load from the shank (column 4, lines 48-52).
Regarding claims 4-5, White discloses that a top portion of the shank has a flange (69) that is rotatably attached within the collar, wherein the flange rests upon the ball bearing [FIG. 5].
Regarding claim 6, White discloses that the rotatable collar provides a vertical allowance above the flange to allow limited vertical movement of the roller assembly (Figures 22 and 23 depict the vertical clearance between the flange 69 and the plate 66; the shank 70 is also not threaded at its upper portion, which enables vertical movement of the shank and flange relative to the lower portion of the plate).
Regarding claim 7, White discloses that the shank is threaded to secure the shank to the at least one panel (column 4, lines 53-65) [FIG. 5].
Regarding claim 8, White discloses that the shank has a securing nut (74).
Regarding claim 9, White discloses an axle support (upper portion of the plate 66) securely attached to the rotatable collar, the axle support having an axle coupled the wheel (the axles of the wheels 67, 68 are shown in at least Figures 22-23).
Regarding claims 10-12, as best understood, White discloses that the track has a longitudinal direction [FIG. 1] and the axle support is sized to prevent rotation of the wheel axially about the shank perpendicular to the longitudinal direction of the track, wherein the track has inward facing lips (62, 63) to support one or more wheels (67, 68), the lips defining a gap (64) in the longitudinal direction of the track, the axle support interfering with the lips to maintain the wheel in the longitudinal direction of the track, the axle support having a width (the width of the plate section 66 is shown best in Figure 5) to provide clearance within the gap and the axle support having a length (the length of the plate section 66 is shown in Figure 22) in the longitudinal direction at least longer than the width to limit axial rotation about shank (the dimensions of the portion of the plate 66 defining the axle support inherently interfere with the lips to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over White (U.S. Patent No. 3,374,821) in view of Wendt (U.S. Patent No. 4,993,328).
Regarding claims 13 and 14, as best understood, White discloses the wheel, but does not explicitly disclose that it is coupled to the axle with a low-friction radial ball bearing.
Nonetheless, Wendt discloses a roller assembly comprising a wheel (20) coupled to an axle (22) with a low-friction radial ball bearing (24), wherein the low-friction radial ball bearing is sealed with a dust-proof cap (34).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of White to include the bearing and cap taught by Wendt, in order to improve the ease of operation of the panel assembly, and to reduce noise and wear on the roller assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        




/ABE MASSAD/Examiner, Art Unit 3634